DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 May 2022 has been entered.
By the above submission, Claims 1, 2, 5, 7-9, 15, and 17 have been amended.  No claims have been added or canceled.  Claims 1-20 are currently pending in the present application.

Response to Arguments

Applicant's arguments filed 18 May 2022 have been fully considered but they are not persuasive.
Regarding the priority claims, Applicant notes that Claims 9 and 17 have been amended to delete the limitation relating to preventing cloning or piracy (pages 12-13 of the present response).  It is acknowledged that the priority support for this feature is now moot.  Applicant’s description related to the “security is safeguarded” limitation (pages 13-14 and 22-24 of the present response) is generally persuasive.  It is acknowledged that the parent application No. 10/734,481 appears to provide support for all of the prior limitations at issue; however, it is noted that the amendments to the claims have raised new issues, as detailed below.  It is further noted that the parent application No. 10/823,513 has no longer been relied upon for establishing priority under 35 U.S.C. 120.  As the priority date of the ‘481 application is earlier than the ‘513 application, this does not raise a separate question related to priority of the claims as currently pending; however, if features are added which do not find support in the ‘481 application, reliance on the ‘513 application may still be appropriate in the future.
Regarding the rejection of Claims 9 and 17 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement, Applicant’s amendments and remarks (page 27 of the present response) are generally persuasive.  However, it is noted that the amendments to the claims have raised new issues, as detailed below.
Regarding the rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the enablement requirement, Applicant asserts that the claims are enabled because they have been amended to recite that the information related to the output process is to be provided to the user and therefore provides an example of using the received information (pages 28-29 of the present response, citing paragraph 0106 of the ‘481 application) and that the information comes from the application residing on one device and is received by an application launched on another device (pages 29-30 of the present response, citing Figure 13 of the ‘481 application).  However, this still provides no detail of how such information related to the output process would be generated.  There is not a clear example in the present specification of how this information would be generated.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Therefore, for the reasons detailed above, the Examiner maintains the rejections set forth below.

Priority

As noted above, because the amendments have raised new issues, the failure to comply with conditions for the claim for the benefit of a prior-filed application has not been corrected.  Further, Applicant has not attempted to show how the ‘513 application provides support for the claimed subject matter, and therefore, the failure with respect to this application has also not been corrected.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 14/833,961, 14/089,622, 12/891,594, and 10/734,481, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, these applications do not show or describe the claimed executing an output process that includes transmitting protected data stored in the integrated circuit memory device to a wireless computing device.
The disclosure of the prior-filed application, Application No. 10/823,513, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  In particular, this prior-filed application does not show or describe the claimed executing an output process that includes transmitting protected data stored in the integrated circuit memory device to a wireless computing device; wireless interface; local point-to-point wireless communication connection or radio communication connection; a program supporting functionalities of the memory controller; establishing a local point-to-point wireless connection; an encryption operation; wireless transmission of encrypted data; receiving information related to an output process over a wireless connection; presence of the integrated circuit device for wireless transmission; safeguarding security; or discovering a wireless computing device.  Although the later-filed continuing applications 14/833,961, 14/089,622, 12/891,594 each incorporate by reference the earlier Application No. 10/734,481, which provides support for many of the above limitations, Application No. 10/823,513 does not incorporate the subject matter of Application No. 10/734,481 and cannot rely on its disclosures for support.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 19 May 2022 is in compliance with the provisions of 37 CFR 1.97.  US Patent citation no. 44 includes a patent number/kind code, issue date, and inventor name which do not match, and therefore, the citation has not been considered.  All other information cited in the IDS has been considered by the examiner.

Specification

The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:  The present specification does not provide proper antecedent basis for the newly claimed limitations of “executing an output process that includes transmitting the protected data to a wireless computing device” as recited in amended independent Claim 15 and similar, more detailed limitations in amended independent Claims 1 and 7.  In particular, the present specification does not describe any of the above features of the claims.  For further detail, see below with respect to the rejection under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement.

Claim Objections

Claims 1, 7, 11-13, and 15 are objected to because of the following informalities:  
In Claim 1, line 40, “Interface” should read “interface”.
In Claim 7, the commas at the ends of lines 7, 8, 9, and 14 should be replaced by semicolons.
In Claim 7, line 39, “Interface” should read “interface”.
In Claim 11, line 1, a comma should be inserted after “The method of claim 7”.
In Claim 12, line 1, a comma should be inserted after “The method of claim 7”.
In Claim 13, line 1, a comma should be inserted after “The method of claim 7”.
In Claim 13, line 4, “Interface” should read “interface”.
In Claim 15, line 44, “Interface” should read “interface”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The rejection of Claims 9 and 17 under 35 U.S.C. 112, first paragraph, for failure to comply with the written description requirement is NOT withdrawn, because the amendments to the independent claims have raised new issues, as detailed below.  The rejection of Claims 1-20 under 35 U.S.C. 112, first paragraph, for failure to comply with the enablement requirement is NOT withdrawn, because not all issues have been addressed, as detailed above and below.  The rejection of Claims 1-20 under 35 U.S.C. 112, second paragraph, as indefinite is NOT withdrawn, because the amendments have raised new issues, as detailed below.
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent Claim 15 has been amended to recite “executing an output process that includes transmitting the protected data to a wireless computing device”, and independent Claims 1 and 7 have been amended to recite similar, more detailed limitations.  Although the specification as amended includes general description of an output process (see added paragraphs 0055.13 and 0055.19), there appears to be no mention in the present specification of the more detailed limitation of an output process that includes transmitting protected data to a wireless computing device, and Applicant has not pointed out where this new limitation is supported.  See MPEP § 2163.04.  Therefore, there is not clear written description of the claims as amended.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
A determination of a failure to comply with the enablement requirement is made considering the undue experimentation factors set forth in MPEP § 2164.01(a).  In the present application, the factors which appear to weigh most heavily are the breadth of the claims (MPEP § 2164.08), the amount of direction provided by the inventor (MPEP § 2164.03), and the existence of working examples (MPEP § 2164.02).  Independent Claims 1, 7, and 15 have been amended to recite “receiving information related to the output process, at the integrated circuit memory device, over the local point-to-point wireless communication connection, and from the wireless computing device, wherein the output process includes the wireless transmission of the encrypted protected data, and wherein the information includes at least one of payment information, status information, or graphical user interface (GUI) information”.  The only mention of an output process in the present application is in added paragraphs 0055.13 and 0055.19.  While there is a general mention in amended paragraph 0055.13 of printing, display, or other generic output, there is no detail of how the “information related to” the output process would be generated.  There is not a clear example in the present specification of how this information would be generated.  It is not clear how payment information would be related to the output process or how a GUI would be clearly related to the output process, nor is it clear what sort of status information might need to be generated.  The lack of details or examples in any detail beyond the claim language suggests that there is little direction provided by the inventor.  Combined with the broad scope of the claims, this suggests that the enablement of the description is not commensurate in scope with the claims (MPEP § 2164.08) and that undue experimentation would be required to make or use the invention based on the disclosure (MPEP § 2164.06).
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an output process that includes transmitting protected data stored in the integrated circuit memory device to a wireless computing device” in lines 1-3.  It is not clear whether the transmission of the protected data is, in fact, the output of the process, or if the output process merely includes the transmission as a portion of the process before the actual output is produced.  Similarly, the claim recites “receiving information related to the output process” in line 35.  In both instances, it is not clear what data is output by the output process or from where, or by what modality.  Because the claim recites that the information related to the output process is received “from the wireless computing device” (line 37), it is not clear what information about the output process from the integrated circuit memory device would be received from the separate wireless computing device.  The claim further recites “a wireless computing device” in line 6.  It is not clear whether this is intended to refer to the wireless computing device as recited in line 3 or to a distinct device.  Further, if these are intended to be distinct devices, then the antecedent basis of the later references to “the wireless computing device” would not be clear.  The above ambiguities render the claim indefinite.
Claim 5 recites “displaying the information, which is related to the output process” in line 6 and that “the information displayed includes at least one of” payment information, status information, or GUI information.  It is not clear whether this information referred to is the same information as recited in Claim 1.  Claim 5 further recites “the user of the wireless communication device” in lines 6-7.  There is not clear antecedent basis for this limitation in the claims.
Claim 7 recites “an output process that includes wirelessly transmitting protected data stored in an integrated circuit memory device to a wireless computing device” in lines 1-3.  It is not clear whether the wireless transmission of the protected data is, in fact, the output of the process, or if the output process merely includes the transmission as a portion of the process before the actual output is produced.  Similarly, the claim recites “receiving information related to the output process” in line 34.  In both instances, it is not clear what data is output by the output process or from where, or by what modality.  Because the claim recites that the information related to the output process is received “from the wireless computing device” (line 36), it is not clear what information about the output process from the integrated circuit memory device would be received from the separate wireless computing device.  The claim further recites “a wireless computing device” in line 5.  It is not clear whether this is intended to refer to the wireless computing device as recited in line 3 or to a distinct device.  Further, if these are intended to be distinct devices, then the antecedent basis of the later references to “the wireless computing device” would not be clear.  The above ambiguities render the claim indefinite.
Claim 13 recites “displaying the information, related to the output process, on a graphical user interface provided in the wireless computing device” in lines 2-3 and that “the information displayed includes at least one of” payment information, status information, or GUI information.  It is not clear whether this information referred to is the same information as recited in Claim 7.  Further, Claim 7 recited that the information was received from the wireless computing device and is provided to the user of the integrated circuit memory device, so it does not appear that the GUI could be provided in the wireless computing device.
Claim 14 recites “the integrated circuit memory device further includes” in lines 1-2.  It is not grammatically clear how this limitation relates to the claimed method, although it appears that this may be intended to be a “wherein” clause or similar.
Claim 15 recites “an output process that includes transmitting the protected data to a wireless computing device” in lines 3-4.  It is not clear whether the transmission of the protected data is, in fact, the output of the process, or if the output process merely includes the transmission as a portion of the process before the actual output is produced.  Similarly, the claim recites “receiving information related to the output process” in line 39.  In both instances, it is not clear what data is output by the output process or from where, or by what modality.  Because the claim recites that the information related to the output process is received “from the wireless computing device” (line 41), it is not clear what information about the output process from the integrated circuit memory device or wireless communication device would be received from the separate wireless computing device.  The claim further recites “a wireless computing device” in line 6.  It is not clear whether this is intended to refer to the wireless computing device as recited in line 4 or to a distinct device.  Further, if these are intended to be distinct devices, then the antecedent basis of the later references to “the wireless computing device” would not be clear.  The above ambiguities render the claim indefinite.
Claim 16 recites “the operations of the wireless communication device further comprises” in line 2.  The verb “comprises” does not agree with the subject “operations”.
Claim 19 recites “or a computing system” in line 3.  Due at least partially to the comma before this phrase, it is not clear what this is intended to modify or be coordinated with.  It is not clear whether the wireless communication device further comprises the computing system, or if the structural interface is for connecting the memory device to a reader or to the computing system.
Claim 20 recites “the operations of the wireless communication device further comprises” in line 2.  The verb “comprises” does not agree with the subject “operations.  The claim further recites “displaying the information” in line 5.  There is not clear antecedent basis for this limitation in the claims, because there are multiple items of information in Claim 15.  The claim additionally recites that “the information displayed includes at least one of” payment information, status information, or GUI information in lines 7-9.  It is not clear whether this information referred to is the same information as recited in Claim 15.
Claims not specifically referred to above are rejected due to their dependence on a rejected base claim.

Examiner’s Note

Because the claims are rendered indefinite by the issues as detailed above in reference to the rejection under 35 U.S.C. 112, second paragraph, as well as the lack of written description and enablement as detailed above in reference to the rejections under 35 U.S.C. 112, first paragraph, it has not been possible to fully construe pending Claims 1-20 in order to analyze the claims for novelty under 35 U.S.C. 102 and non-obviousness under 35 U.S.C. 103, or to definitely determine the effective priority dates of the claims.  As per MPEP § 2173.06 II, if there is uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  See also In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962).  A search has been performed to the extent possible, and references that appear to be relevant were included previously mailed forms PTO-892, Notice of References Cited.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Zachary A. Davis/Primary Examiner, Art Unit 2492